Citation Nr: 1747272	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-23 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by RO. 

The Veteran testified before the undersigned in a July 2013 video-conference hearing. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claim in January 2015 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The July 2007 VA examination reflected Level V hearing for the right ear and Level I hearing for the left ear.

2. The March 2010 VA audiometry examination reflected that actual pure tone thresholds and word recognition scores could not be determined on comprehensive audiometry. Results could not confirm any change in hearing status since last evaluation in July 2007.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased ratings - Hearing Loss

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second. To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

On July 2007 audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
55
80
70
Left
10
40
35
40

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 100 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the July 2007 audiometric evaluation results in designation of Level V hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non-compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Veteran's claim for an increased rating for his service-connected bilateral hearing loss was received in October 2009.

The March 2010 VA audiometry examination reflects that pure tone thresholds could not be reported because true thresholds could not be obtained based on the volunteered responses from the Veteran. Further, speech reception/detection thresholds were inconsistent with pure tone averages in either ear and the Veteran was able to converse at a lower conversational level than expected (without visual cues) given pure tone thresholds volunteered. Thus true scores could not be reported in either ear. The audiologist concluded that actual pure tone thresholds and word recognition scores could not be determined on comprehensive audiometry and results could not confirm any change in hearing status since last evaluation in July 2007.

The January 2015 Board remand directed the RO to obtain an additional VA examination to evaluate the severity of the bilateral hearing loss. An additional VA examination was scheduled. However, April 2015 email correspondence documents that the Veteran called the VA Medical Center and stated that he would not report to any scheduled examination.

Given the Veteran's inability to cooperate with VA to obtain an adequate examination as to severity of his service-connected bilateral hearing loss, in light of his reported desire not to continue with the appeal, further inquiry would not assist. See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) ("the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained. Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Here, there was no confirmation of any change in hearing status since last adequate evaluation in July 2007. Thus, the evidence does not indicate that the Veteran's bilateral hearing loss meets the criteria for a compensable rating. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A compensable rating for service-connected bilateral hearing loss disability is denied.   



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


